Citation Nr: 0912086	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-26 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
with plantar fasciitis, posterior tibial tendonitis, and 
tarsal tunnel syndrome, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The Veteran had active military service from March 1952 to 
July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2006 and September 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  By the December 
2006 decision, the RO increased the rating for the Veteran's 
service-connected bilateral pes planus to 30 percent (from 10 
percent) and re-characterized the disability as bilateral pes 
planus with plantar fasciitis.  By the September 2007 
decision, the RO increased the rating to 50 percent and re-
characterized the disability as pes planus with plantar 
fasciitis, posterior tibial tendonitis, and tarsal tunnel 
syndrome.  The Veteran has stated that he wishes to continue 
the appeal.

On his VA Form 9 (Appeal to Board of Veterans' Appeals), 
received by the RO in August 2007, the Veteran requested a 
hearing before a member of the Board sitting at the RO.  No 
steps were taken to schedule the Veteran for a hearing.  The 
Veteran has a right to provide hearing testimony on appeal.  
See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2008).  In accordance with his request, the Veteran must be 
provided an opportunity to present testimony during a hearing 
before the Board.  See 38 C.F.R. § 20.704 (2008).

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a member of the Board sitting at the RO.  
Notify the Veteran of the date and time 
of the hearing in accordance with 
38 C.F.R. § 20.704(b).  After the 
hearing, return the file to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment to the 
extent permitted by the hearing docket schedule.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

